DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          TYSHIMA MOORE,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-1030

                               [August 1, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara R. Duffy,
Judge; L.T. Case No. 06-000672CF10A.

  Matt Person of Person Law Firm, Miami, for appellant.

  No brief required for appellee.

PER CURIAM.

  Affirmed.

GROSS, TAYLOR and CONNER, JJ., concur.

                           *          *           *

  Not final until disposition of timely filed motion for rehearing.